Plaintiff paid $200 to defendant’s representative as a deposit for the purchase of real property. Subsequently defendant submitted a formal contract which plaintiff refused to sign, claiming it contained conditions not agreed upon and omitted other provisions to which the parties had agreed. After defendant’s refusal to return the deposit, plaintiff commenced this action in the Supreme Court, Kings county, and recovered a judgment for $200. Defendant appeals from the judgment and plaintiff appeals from so much of the judgment as denies him costs. Upon appeal by defendant, the judgment for $200 in so far as appealed from, is unanimously affirmed, with costs to plaintiff. Upon cross-appeal by plaintiff, the matter is remitted to the Special Term to take proof to ascertain whether plaintiff was entitled to costs under the provisions of subdivision 1 of section 1474, Civil Practice Act. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.